           Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 360 MORTGAGE GROUP, LLC,                                     :
                                              Plaintiff,      :
                                                              :     19 Civ. 8760 (LGS)
                            -against-                         :
                                                              :   OPINION AND ORDER
 FORTRESS INVESTMENT GROUP LLC,                               :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

          Plaintiff 360 Mortgage Group, LLC brings this action against Defendant Fortress

Investment Group LLC alleging tortious interference with an existing contract and prospective

business relations, and civil conspiracy to commit tortious interference, following the

Government National Mortgage Association’s (“GNMA”) imposition of sanctions on 360

Mortgage. Defendant moves to dismiss the First Amended Complaint (the “FAC”) 1 pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the reasons stated below, the motion is granted in

part and denied in part.

I.        BACKGROUND

          The following facts are taken from the FAC and are assumed to be true for purposes of

this motion. See R.M. Bacon, LLC v. Saint-Gobain Performance Plastics Corp., 959 F.3d 509,

512 (2d Cir. 2020).

     A.      Plaintiff’s Involvement in Mortgage Industry

          Plaintiff is a privately-owned mortgage bank, founded in 2007, with its principal place of

business in Austin, Texas. In October 2011, Plaintiff obtained issuer/servicer status from



1
 The motion to dismiss is addressed to the FAC, which because of an administrative error was
not filed until after the motion was filed. See Dkt. 37, 44, 48.
         Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 2 of 18




GNMA, a wholly-owned government association within the Department of Housing and Urban

Development (“HUD”), created to facilitate mortgage lending to low-and moderate-income

homebuyers. This issuer/servicer status gave Plaintiff the ability to sell mortgage-backed

securities (“MBS”) backed by GNMA, and to retain the servicing rights.

        In late 2012, Plaintiff decided to expand its business model to focus on origination and

acquisition of mortgage loans and the associated servicing rights that were eligible for pooling

through GNMA and its MBS program (the “MBS Program”). By 2016 and 2017, nearly 90% of

Plaintiff’s loan acquisitions and securitizations were through the MBS Program. Because of its

enrollment in the MBS Program -- and its GNMA issuer/servicer status -- Plaintiff was able to

grow as a company and become highly profitable. While comparatively small, Plaintiff received

top tier ratings and recognition for its innovation in the mortgage industry. In 2018, Plaintiff was

rated by HUD as a “tier one” servicer, the highest category rating available to a HUD approved

servicer, and received a 100 out of 100 servicer rating from the Federal National Mortgage

Association (“FNMA”).

   B.      Monetization Strategy and Defendant’s Demands

        Defendant is a global investment manager with approximately $42.1 billion of assets,

with its principal place of business in New York, New York. In 2018, Plaintiff initiated a

monetization strategy to sell a substantial portion of its assets and capitalize on the reputational

value the company had accumulated. In two transactions in April and May 2018, Plaintiff sold a

majority of its mortgage servicing rights to Defendant, through New Penn Financial, LLC (“New

Penn”), a company that Defendant controls and manages. Plaintiff then executed a letter of

intent with a third party (the “Doe Corporation”) for the sale of Plaintiff’s remaining operations,

production and technology through the creation of a new entity and a $300 million

                                                  2
         Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 3 of 18




recapitalization. Upon Doe’s initial funding of the recapitalization, the members of Plaintiff

would own 25% equity in the new entity. After the parties exchanged drafts of a membership

interest purchase agreement in September 2018, and agreed on virtually all of the material terms,

a final agreement was to be formally executed in October 2018.

        On July 11, 2018, almost two months after closing the first transaction with New Penn,

the FAC alleged that Chris Diamond, Defendant’s Vice President, called Plaintiff’s Chief

Operating Officer, stating that Defendant had overpaid for servicing rights and demanding a sum

of about $11 million. Plaintiff refused. Two days later, on July 13, 2018, Mr. Diamond and

Andrew Miller, Defendant’s Managing Director/Portfolio Manager, called Plaintiff and again

demanded $11 million. Mr. Miller allegedly threatened to “advise anyone and everyone in the

industry” that “[Plaintiff] is not a party that can be trusted,” if Plaintiff continued to refuse to

pay. Three days later, on July 16, 2018, Defendant’s in-house counsel, Jonathan Grebinar, called

Plaintiff’s in-house counsel and allegedly stated that, unless Plaintiff paid $11 million,

Defendant would “destroy” Plaintiff and interfere with its relationship with GNMA; that

Defendant’s owners were “billionaires” and not the type of people Plaintiff should “piss off”;

that Defendant “intended to put [Plaintiff] out of business” if it did not accede to Defendant’s

demands; and that Defendant had a close relationship with GNMA and was meeting with

GNMA the following morning.

        Following this series of conversations, on July 17, 2018, New Penn sent a formal letter

from its legal counsel demanding that Plaintiff pay the $11 million or face litigation. On the

same day, Michael Nierenberg, Defendant’s Managing Director, sent an email to Plaintiff’s

President stating that “[Defendant] would do whatever it took to recover the disputed money,”

that “[Plaintiff] should realize that [Defendant] regularly reviews its counterparties and

                                                   3
          Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 4 of 18




transactions with the various governing agencies” and that “[i]t is a small world and not

honoring your agreements is simply unacceptable.” On July 23, 2018, New Penn filed a lawsuit

against Plaintiff in New York state court, alleging breach of contract.

    C.      GNMA’s Sanctions Notice and Aftermath

         On October 9, 2018, representatives of GNMA delivered a “Notice of Violation –

Immediate Default with Negotiation” (the “Sanctions Notice”) to Plaintiff at its Texas offices.

The Sanctions Notice, in effect, terminated Plaintiff’s contract with GNMA and Plaintiff’s

issuer/servicer status. Plaintiff told GNMA representatives that there was likely some

misunderstanding, in part, because of its near flawless audit record and that its GNMA portfolio

was immaterial due to the recent transfer of mortgage servicing rights to New Penn. A GNMA

representative allegedly responded that GNMA was “well aware” of the sale and transfer of

servicing rights to New Penn; refused to provide substantive explanation for the Sanctions

Notice or negotiate with Plaintiff; and indicated that GNMA intended to terminate its contract

with Plaintiff.

         GNMA’s stated reason for terminating Plaintiff’s contract and issuer/servicer status was

that Plaintiff had three previous notices of violation (the “Violation Notices”) -- a 2017 liquidity

rounding discrepancy in one account and two more recent allegations related to the pooling and

prepayment rates -- all of which Plaintiff disputed in writing and took action to correct. The

FAC alleges that the Violation Notices were a pretext resulting from Defendant’s pressuring

GNMA because Plaintiff had refused to pay the requested $11 million to Defendant. As

evidence of this pretext, the FAC identifies Chapter 23, Parts 2 and 3 of the GNMA Mortgage

Backed Securities Guide (the “MBS Guide”), which elaborate on the circumstances under which




                                                  4
         Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 5 of 18




GNMA is permitted to terminate an issuer’s status and interest in mortgages. Part 2 provides, in

relevant part, that an “Event of Default” occurs in the event of:

       any other failure of the Issuer to observe or comply with any term or provision of
       the applicable Guaranty Agreement or this Guide, or any breach of any warranty
       set forth in the applicable Guaranty Agreement, provided that any failure or breach
       under this paragraph (11) shall constitute an event of default only if it has not been
       remedied or corrected within 30 days of notification by [GNMA]. [GNMA]
       reserves the right in its discretion to declare an immediate default if the Issuer
       receives three or more notices under this MBS Guide, Ch.23, Part 2, §(A)(11) of
       failure to comply.

The FAC alleges that GNMA’s application of these guidelines to Plaintiff’s three prior

infractions was unprecedented and unwarranted, and constituted an “extreme deviation” from its

practice in similar circumstances. After issuing the Sanctions Notice, GNMA transferred

Plaintiff’s mortgage servicing portfolio to a different mortgage bank that had never achieved

HUD tier one status or a GNMA audit with zero high-risk findings.

       Per the Sanctions Notice, Plaintiff was required to notify all material counterparties with

whom it did business of its loss of GNMA issuer status. As a result, Plaintiff experienced severe

reputational and financial harm. On October 11, 2018, the Doe Corporation terminated its

transaction with Plaintiff. FNMA suspended Plaintiff’s “seller” approval, thereby prohibiting

Plaintiff from selling loans to FNMA. The Federal Home Loan Mortgage Corporation (“Freddie

Mac”) also stripped Plaintiff of its ability to sell Freddie Mac loans, while allegedly telling

Plaintiff that “it had never heard of GNMA taking this kind of action,” in light of the minor

nature of the Violation Notices. Plaintiff also lost its loan correspondent relationship with Wells

Fargo, and business relationships with Planet Home Lending, AmeriHome, Daiwa, Fannie Mae,




                                                  5
             Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 6 of 18




Customers Bank, Flagstar and the Bank of Oklahoma. On September 20, 2019, Plaintiff filed

this action. 2

II.         STANDARD

            On a motion to dismiss, a court accepts as true all well-pleaded factual allegations and

draws all reasonable inferences in favor of the non-moving party, Montero v. City of Yonkers,

New York, 890 F.3d 386, 391 (2d Cir. 2018), but gives “no effect to legal conclusions couched as

factual allegations.” Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017). To withstand

a motion to dismiss, a pleading “must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.

III.        DISCUSSION

            As a threshold matter, Defendant argues that, even assuming the truth of the allegations

regarding Defendant’s improper influence on GNMA, such “petitioning” is protected by the First

Amendment under the Noerr-Pennington doctrine. Defendant also seeks dismissal for failure to

state a claim. For the following reasons, Defendant’s motion is granted in part and denied in

part.

       A.      Noerr-Pennington Doctrine

            “The Noerr-Pennington doctrine . . . [was] developed by the Supreme Court in a series of

cases in which it was alleged that defendants’ attempts to obtain commercially favorable actions



2
  According to Defendant’s memorandum in support of its motion, on October 7, 2019, Plaintiff
filed for bankruptcy under Chapter 11 of the Bankruptcy Code in the Western District of Texas.
                                               6
         Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 7 of 18




from different branches of government violated the Sherman Act.” Suburban Restoration Co. v.

ACMAT Corp., 700 F.2d 98, 100 (2d Cir. 1983); accord Downtown Music Publ’g LLC v. Peloton

Interactive, Inc., 436 F. Supp. 3d 754, 762 (S.D.N.Y. 2020). Where, as here, “a plaintiff claims

the defendant tortiously interfered with a [contract] by lobbying a governmental entity, courts

applying New York law analyze the First Amendment issue under the Noerr-

Pennington doctrine.” EDF Renewable Dev., Inc. v. Tritec Real Estate Co., Inc., 147 F. Supp.

3d 63, 68 (E.D.N.Y. 2015) (alteration in original) (collecting cases).

       The Noerr-Pennington doctrine is generally raised as an affirmative defense. See

Primetime 24 Joint Venture v. Nat’l Broad. Co., 219 F.3d 92, 97 (2d Cir. 2000) (reviewing the

district court’s decision to grant defendant’s motion to dismiss based on defendant’s argument its

actions were protected by the Noerr-Pennington doctrine); Calabrese v. CSC Holdings, Inc., No.

02 Civ. 5171, 2006 WL 544394, at *4 (E.D.N.Y. Mar. 6, 2006) (“[Defendant and its attorneys]

raise affirmative defenses based on their constitutional rights to engage in free speech and

petition the government and the related Noerr-Pennington immunity doctrine.”). “An

affirmative defense is ‘[a] defendant’s assertion of facts and arguments that, if true, will defeat

the plaintiff’s or prosecution’s claim, even if all the allegations in the complaint are true.’”

United States v. Scully, 877 F.3d 464, 476 (2d Cir. 2017) (alteration in original) (quoting Black’s

Law Dictionary 451 (8th ed. 2004)); see also Saks v. Franklin Covey Co., 316 F.3d 337, 350 (2d

Cir. 2003).

       Dismissal based on an affirmative defense at the complaint stage is warranted only if “it

is clear from the face of the complaint, and matters of which the court may take judicial notice,

that the plaintiff’s claims are barred as a matter of law.” Staehr v. Hartford Fin. Servs. Grp.,

Inc., 547 F.3d 406, 425 (2d Cir. 2008) (emphasis omitted); accord S.E.C. v. Bronson, 14 F. Supp.

                                                   7
            Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 8 of 18




3d 402, 407 (S.D.N.Y. 2014) (“A court may dismiss a claim on the basis of an affirmative

defense raised in the motion to dismiss, only if the facts supporting the defense appear on the

face of the complaint, and it appears beyond doubt that the plaintiff can prove no set of facts in

support of his claim that would entitle him to relief.” (collecting cases)). Here, Plaintiff’s claims

are not dismissible under the Noerr-Pennington doctrine unless it is apparent from the face of the

FAC that this defense necessarily applies -- put another way, Plaintiff has no affirmative

obligation to plead facts to show that the Noerr-Pennington doctrine does not apply, i.e., that the

sham exception applies. See Patterson v. Stanley, No. 16 Civ. 6568, 2019 WL 4934834, at *16

(S.D.N.Y. Oct. 7, 2019) (“Because the application of [a certain section of a federal statute] is

an affirmative defense, Plaintiffs have no obligation to plead around it.” (citing BPP Illinois,

LLC v. Royal Bank of Scotland Grp. PLC, 603 F. App’x 57, 59 (2d Cir. 2015) (summary

order))).

        Defendant’s argument regarding Noerr-Pennington immunity is unpersuasive at this

stage of the proceedings. It is not apparent from the face of the FAC that Defendant’s attempts

to influence GNMA constitute protected petitioning rather than criminal conduct outside the

protection of the Noerr-Pennington doctrine. The “corruption” exception to the Noerr-

Pennington doctrine applies when “a party has stepped beyond the bounds of zealous advocacy

and engages in conduct alleged to be criminal, not just deceptive or unethical.” EDF Renewable,

147 F. Supp. 3d at 69. Plaintiff’s claims are premised on the allegation that Defendant

criminally conspired with GNMA, a wholly-owned government entity, which, at Defendant’s




                                                  8
          Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 9 of 18




direction, damaged Plaintiff by issuing the Sanctions Notice after Plaintiff refused to pay $11

million to Defendant. 3

    B.      Tortious Interference with Contract

         The FAC alleges that Defendant tortiously interfered with Plaintiff’s contractual

relationship with GNMA. Defendant argues that the FAC fails to plead adequately the elements

of this claim. Defendant is incorrect.

         Under New York law, a claim of tortious interference with contract requires “[1] the

existence of a valid contract between the plaintiff and a third party, [2] defendant’s knowledge of

that contract, [3] defendant’s intentional procurement of the third-party’s breach of

the contract without justification, [4] actual breach of the contract, and [5] damages resulting

therefrom.” Rich v. Fox News Network, LLC, 939 F.3d 112, 126-27 (2d Cir. 2019). “Moreover,

a plaintiff must allege that the contract would not have been breached ‘but for’ the defendant’s

conduct.” Id. (internal quotation marks omitted). “Although on a motion to dismiss the

allegations in a complaint should be construed liberally, to avoid dismissal of

a tortious interference with contract claim a plaintiff must support his claim with more than mere

speculation.” Nat’l Air Cargo Grp., Inc. v. Maersk Line Ltd., No. 17 Civ. 8659, 2019 WL

4735426, at *7 (S.D.N.Y. Sept. 27, 2019) (applying New York law). Defendant challenges the

FAC’s pleading of the third and fourth elements and causation.

            1. Intentional Procurement of the Third-Party’s Breach

         With respect to the third element, “[i]t is not enough that a defendant engaged in conduct



3
  Both parties address another exception to the Noerr-Pennington doctrine, the so-called “sham”
exception. These arguments are not addressed here because the allegations in the FAC do not
foreclose the applicability of the “corruption” exception, which is sufficient to overcome the
Noerr-Penington defense at this stage of the proceedings.
                                                  9
        Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 10 of 18




with a third-party that happened to constitute a breach of the third party’s contract with the

plaintiff; instead, a plaintiff must allege facts showing that the defendant’s objective was to

procure such a breach.” Brown v. Showtime Networks, Inc., 394 F. Supp. 3d 418, 445 (S.D.N.Y.

2019) (internal quotation marks omitted) (applying New York law). Plaintiff’s claims are

premised on the allegation that Defendant intentionally procured GNMA’s wrongful termination

of its contract with Plaintiff. The FAC alleges that, beginning on July 11, 2018, Defendant’s

representatives repeatedly called Plaintiff demanding the $11 million; threatened to advise other

companies that Plaintiff could not be trusted; threatened to destroy Plaintiff and interfere with its

relationship with GNMA; and warned that Defendant was meeting with GNMA, had a good

relationship with GNMA and intended to discuss Defendant’s disappointment with Plaintiff with

GNMA. The FAC also alleges that GNMA issued the Sanctions Notice three months later, and

on the same day told Plaintiff it was well aware of the servicing rights sale to Defendant. These

allegations plausibly allege that Defendant’s objective was to procure GNMA’s breach of its

contract with Plaintiff. Cf. Clean Coal Techs., Inc. v. Leidos, Inc., 377 F. Supp. 3d 303, 319

(S.D.N.Y. 2019) (concluding plaintiff’s allegations were inadequate to state intentional

procurement of a breach where there was no allegation that a third-party’s refusal to provide

certain electronic data was done at defendant’s instruction, that defendant conceived of this plan

or even suggested to the third-party to withhold the data (applying New York law)).

       Defendant argues that because New Penn initiated suit against Plaintiff to recover money

allegedly owed to Defendant and has continued to pursue its claims in state court, it cannot

simultaneously follow that Defendant conspired with GNMA to destroy Plaintiff’s business, an

action that would cause Defendant to lose money. This is, in essence, an “economic interest

defense,” which applies “where a third party has an ‘economic interest’ in an entity and

                                                 10
        Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 11 of 18




interferes with an existing contractual relationship between the plaintiff and that entity.” White

Plains Coat & Apron Co. v. Cintas Corp., 460 F.3d 281, 283 (2d Cir. 2006) (applying New York

law). The defense, which several courts in the Second Circuit have refused to consider at the

pleading stage, see Barnet v. Drawbridge Special Opportunities Fund LP, No. 14 Civ. 1376,

2014 WL 4393320, at *23 (S.D.N.Y. Sept. 5, 2014) (applying New York law), “only applies

when the alleged interfering parties have acted to protect their interest in the breaching party’s

business . . . [and] not their own.” Horowitz v. Nat’l Gas & Elec., LLC, No. 17 Civ. 7742, 2018

WL 4572244, at *6 (S.D.N.Y. Sept. 24, 2018) (applying New York law). Here, Defendant has

no cognizable legal or financial stake in GNMA and therefore cannot invoke the doctrine. 4 See

White Plains Coat & Apron Co., 867 N.E.2d at 283 (clarifying that a defendant may raise the

economic interest defense “to protect its own legal or financial stake in the breaching party’s

business,” such as where defendant is a stockholder in the breaching party’s business, where

there is a parent-subsidiary relationship, where defendant was the breaching party’s creditor or

where defendant had a managerial contract with the breaching party); cf. U.S. Bank Nat’l Ass’n

v. Triaxx Asset Mgmt. LLC, No. 18 Civ. 4044, 2019 WL 4744220, at *9 (S.D.N.Y. Aug. 26,

2019) (concluding that defendant had a sufficient economic interest in the underlying dispute

where the complaint and crossclaim alleged that defendant was a noteholder in the breaching

party’s business (applying New York law)).



4
  Defendant argues that it “has every interest to ensure that [GNMA] is appropriately made
aware of matters pertaining to entities it regulates.” This argument is meritless, as it fails to
identify a direct financial relationship between Defendant and GNMA sufficiently analogous to
the examples identified in White Plains Coat & Apron Co., 867 N.E.2d at 383.




                                                 11
        Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 12 of 18




           2. Actual Breach of the Contract

       With respect to the fourth element, “[t]he Second Circuit has adopted a formalistic

approach to determining whether a plaintiff has properly alleged breach of a contract in a

tortious interference claim.” Taboola, Inc. v. Ezoic Inc., No. 17 Civ. 9909, 2020 WL 1900496, at

*9 (S.D.N.Y. Apr. 17, 2020) (citing Kirch v. Liberty Media Corp., 449 F.3d 388, 402 (2d Cir.

2006) (applying New York law)); accord State St. Glob. Advisors Tr. Co. v. Visbal, 431 F. Supp.

3d 322, 348 (S.D.N.Y. 2020) (concluding that defendant had plausibly alleged an actual breach,

in counterclaims, where defendant alleged that a third-party buyer “agreed to install a plaque

providing attribution [of a replica of a statue to defendant]” but did not install it). Regarding the

unprecedented nature of GNMA’s actions, the FAC alleges that the three previous notices of

violation were comparatively insignificant, disputed in writing and that Plaintiff took timely

curative action to correct; 5 that, in its twelve-years as a company, Plaintiff received only three

notices total and multiple awards for its performance as a mortgage servicer; that GNMA did not

immediately declare an Event of Default upon issuance of notice of the third infraction, but

rather did so after almost five months; that other participants in the mortgage bank industry

receive two to three technical infractions as those in the Violations Notices every month without


5
  The FAC alleges that the first notice of violation, in early 2017, involved a rounding error
caused by a $101,000 discrepancy in liquidity in one account ($5.070 million versus $5.171
million). After receiving notice of the error, Plaintiff immediately resolved the issue. The FAC
alleges that GNMA never replied to the error correction, indicating that the issue was cured and
immaterial. The second notice of violation involved GNMA’s assertion -- based on the
applicable federal code -- that Plaintiff had improperly pooled 47 loans. While Plaintiff disputed
the basis for the notice, it took the curative action requested by GNMA. The third notice of
violation involved the claim that Plaintiff had a greater loan prepayment speed than that of its
peers. Plaintiff objected on the basis that GNMA had benchmarked its prepayment rates against
incomparable issuers and portfolios without considering the applicable time period. The FAC
alleges that Plaintiff worked with Reuters to provide GNMA with data demonstrating that
Plaintiff’s prepayment speeds were in line with the rest of the industry average, and that the issue
was satisfactorily resolved.
                                                   12
        Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 13 of 18




having their issuer/servicer status revoked; that, in similar situations, GNMA normally restricts,

rather than terminates, issuers, or reduces the dollar amount of MBS which an issuer may issue

within GNMA’s approval; that, after issuing the Sanctions Notice, GNMA transferred Plaintiff’s

servicing portfolio to a mortgage bank who had not achieved the same status or ratings within

the industry; and that Freddie Mac told Plaintiff that it had never heard of GNMA taking a

similar action in light of the circumstances.

       Defendant argues -- and Plaintiff does not dispute -- that the MBS Guide 6 technically

provides GNMA with the power to declare an immediate Event of Default once it has issued

three notices of failure to comply, regardless of whether the violations have been otherwise

cured by the time of declaration. As such, Defendant contends that Plaintiff has not adequately

alleged an actual breach where the Sanctions Notice was only an exercise of GNMA’s

contractual discretion. In response, Plaintiff argues that Part 2 of the MBS Guide contains both

(1) a “three-strike” rule where three notices of violation constitute an Event of Default only if a

violation has not been remedied or corrected within thirty days of notification, and (2) in the

event that three notices of violations relate to a substantive failure to comply with the terms of

the MBS Guide, GNMA has the discretion to declare an immediate default, without offering the

issuer a chance to remedy or correct. Because, according to Plaintiff, it remedied and/or

corrected the Violations Notices when they occurred and GNMA did not declare an Event of

Default until almost five months after issuance of the third notice of violation, the Sanctions

Notice should not have been issued if the MBS Guide were properly interpreted; similarly,

Plaintiff argues that the Violations Notices were not sufficiently substantive in nature to



6
 The parties do not dispute that the MBS Guide is incorporated by reference into the contractual
agreement between Plaintiff and GNMA.
                                             13
        Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 14 of 18




constitute immediate default.

       In addition to offering this plausible reading of the MBS Guide, Plaintiff contends that

the contract between the parties must be read with the duty of good faith and fair dealing under

New York law, which requires, “when the contract involves the exercise of discretion,” that

Defendant promises “not to act arbitrarily or irrationally in exercising that discretion.” Hadami,

S.A. v. Xerox Corp., 272 F. Supp. 3d 587, 598 (S.D.N.Y. 2017) (applying New York law). In

light of the allegations described above regarding the unprecedented nature of the Sanctions

Notice, Plaintiff’s plausible reading of the MBS Guide and the duty of good faith and fair

dealing, Defendant’s motion to dismiss the tortious interference with contract claim is denied, as

Plaintiff has plausibly alleged an actual breach of the contract between it and GNMA. Cf. INV

Accelerator, LLC v. MX Techs., Inc., No. 19 Civ. 2276, 2020 WL 882902, at *5 (S.D.N.Y. Feb.

24, 2020) (finding that counterclaim defendant failed to allege an actual breach of relevant

contract, where “[t]here [was] no information as to how” the relevant third-party breached the

contract (applying New York law)).

           3. Causation

       Defendant separately contends that the FAC does not allege that Defendant was the “but

for” cause of Plaintiff’s alleged injury because the FAC does not allege any plausible basis to

infer that Defendant had the ability to force GNMA to do its bidding. This argument is

unpersuasive. The FAC sufficiently alleges that, but for Defendant’s influence, the Sanctions

Notice would not have been issued, particularly given Plaintiff’s success and untarnished record

as a mortgage bank for twelve years, its refusal to pay the $11 million, Defendant’s alleged

threatening statements, the timing and unprecedented nature of the Sanctions Notice in light of

the comparatively minor nature of the Violations Notices, the fact the violations were previously

                                                14
         Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 15 of 18




remedied and/or corrected by Plaintiff and the five-month gap between the third violation and

the Sanctions Notice. See Rich, 939 F.3d at 127 (“[A] plaintiff must allege that the contract

would not have been breached ‘but for’ the defendant’s conduct.” (applying New York law)).

    C.      Tortious Interference with Prospective Business Relations

         The FAC alleges that Defendant tortiously interfered with Plaintiff’s prospective business

relations with the Doe Corporation and “one or more third parties.” Defendant moves to dismiss

this cause of action for failure to state a claim. For the following reasons, Defendant’s motion is

granted with respect to this claim.

         To state a claim for tortious interference with prospective economic advantage under

New York law, “the plaintiff must allege that (1) it had a business relationship with a third party;

(2) the defendant knew of that relationship and intentionally interfered with it; (3) the defendant

acted solely out of malice, or used dishonest, unfair, or improper means; and (4) the defendant’s

interference caused injury to the relationship.” Kirch, 449 F.3d at 400; accord Tera Grp., Inc. v.

Citigroup, Inc., No. 17 Civ. 4302, 2019 WL 3457242, at *22 (S.D.N.Y. July 30, 2019). “This

tort is a difficult one to sustain, with requirements more demanding than those for interference

with [the] performance of an existing contract.” Tera Grp., Inc., 2019 WL 3457242, at *22

(alteration in original).

         The FAC alleges that, as a result of the Sanctions Notice, Plaintiff lost its contract with

the Doe Corporation, and other specific business relationships. However, New York law

requires that Plaintiff allege that Defendant knew about these relationships and intentionally

interfered with them. Burns Jackson Miller Summit & Spitzer v. Lindner, 452 N.Y.S.2d 80, 93

(N.Y. App. Div. 1982) (“[E]ven in its most liberal formulation, the relationships [as alleged in a

tortious interference with prospective business relations claim] must be specified, as must the

                                                  15
        Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 16 of 18




defendants’ knowledge and the interference.”), aff’d, 451 N.E.2d 459 (N.Y. 1983). The FAC’s

allegations regarding Defendant’s threats -- about the small size of the mortgage bank industry,

that it reviews its counterparties and transactions with various governing agencies and that it

would advise other parties that Plaintiff could not be trusted -- do not allege that Defendant knew

about, and intentionally interfered with, the prospective business relationships identified by

Plaintiff. See Richardson v. Pratcher, 48 F. Supp. 3d 651, 673 (S.D.N.Y. 2014) (concluding the

same where plaintiff failed to adequately allege that defendants were aware of the existence of a

specific business relationship between plaintiff and an investment fund (applying New York

law)). Further, the FAC does not contain allegations that Defendant directed any of its conduct

toward the prospective third-party business relationships identified by Plaintiff, as is required by

New York law. See Five Star Dev. Resort Cmtys., LLC v. iStar RC Paradise Valley LLC, No. 09

Civ. 2085, 2010 WL 2697137, at *4 (S.D.N.Y. July 6, 2010) (“It is clear . . . that under New York

law, in order for a party to make out a claim for tortious interference with prospective economic

advantage, the defendant must interfere with the business relationship directly; that is, the

defendant must direct some activities towards the third party.”). Accordingly, this claim is

dismissed.

   D.        Civil Conspiracy to Commit Tortious Interference

        The FAC alleges that Defendant conspired with GNMA, Bright, Kasper and others to

commit attempted extortion and tortious interference. Defendant moves to dismiss the civil

conspiracy cause of action for failure to state a claim. While New York law does not recognize

an independent tort of conspiracy, see Kirch, 449 F.3d at 401, it “does allow a claim for civil

conspiracy to connect the actions of separate defendants with an otherwise actionable tort.”

Marotte v. City of New York, No. 16 Civ. 8953, 2019 WL 1533304, at *10 (S.D.N.Y. Feb. 7,

                                                 16
        Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 17 of 18




2019) (internal quotation marks omitted). If a plaintiff is able to establish “a separate underlying

tort,” he must also establish four additional elements: “(1) an agreement between two or more

parties [to commit that tort]; (2) an overt act in furtherance of the agreement; (3) the parties’

intentional participation in the furtherance of a plan or purpose; and (4) resulting damage or

injury.” Id.

       While the FAC sufficiently alleges a separate tort -- that Defendant tortiously interfered

with the contract between Plaintiff and GNMA -- GNMA cannot be a co-conspirator in that tort

because the contract at issue is not with a third party; the contract is with GNMA. The same is

likely true of the other alleged co-conspirators, Bright and Kasper, as they were at all times

acting as agents of GNMA. The FAC also fails to allege facts showing that Bright and Kasper

agreed to any wrongful procurement of GNMA’s breach of the contract without justification.

The FAC alleges no facts to suggest that they knew or believed that they were acting improperly.

The FAC alleges that at all relevant times, Bright was the acting president of GNMA and Kasper

was Executive Vice President of GNMA. As to Bright, the FAC alleges that in response to

Plaintiff’s emails to him, GNMA directed Plaintiff to deal with the team on-site at Plaintiff’s

premises. As to Kasper, the FAC alleges that he was among GNMA representatives who

appeared at Plaintiff’s offices and delivered the Notice of Violation; that he stated GNMA’s

intention to terminate the contract with Plaintiff and seize all data, funds and collateral relating

to Plaintiff’s GNMA portfolio; that he refused to negotiate with Plaintiff; and that he asserted in

substance that Plaintiff had breached its contract with GNMA using language similar to that used

by Defendant. The FAC infers that Defendant communicated with Bright and Kasper about

Plaintiff and induced them to take action against Plaintiff. In short, the FAC does not allege the

first element of an agreement -- that they agreed with Defendant wrongfully to induce GNMA’s

                                                  17
        Case 1:19-cv-08760-LGS Document 63 Filed 09/03/20 Page 18 of 18




breach of its contract with Plaintiff. Consequently, the conspiracy claim is dismissed.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss is DENIED as to the tortious

interference with contract claim and GRANTED as to all other claims.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 37.

Dated: September 3, 2020
       New York, New York




                                                18
